IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-15-00326-CR

DUSTIN WEST,
                                                                 Appellant
    v.

THE STATE OF TEXAS,
                                                                 Appellee



                             From the 18th District Court
                               Johnson County, Texas
                                Trial Court No. F49060


                            MEMORANDUM OPINION

         A jury convicted Appellant Dustin West of capital murder in the death of his

girlfriend’s two-year-old child. Because the State did not seek the death penalty, the trial

court imposed a mandatory life sentence. See TEX. PENAL CODE ANN. § 12.31(a)(2) (West

Supp. 2017).1 West appeals in five issues. We will affirm.




1
 This section was amended subsequent to West’s conviction, but the amendment does not affect this
appeal.
                                         Background

        Cherice Richey and her two-year-old son, Z.R., moved in with West around the

first of August 2013. Less than two weeks later Z.R. was dead. On August 12, 2013,

Cherice left Z.R. in West’s sole care beginning at approximately 11:00 a.m.                   At

approximately 3:30 p.m., West brought Z.R. to the emergency room at the Cleburne

hospital because Z.R. was not breathing. Z.R. was pronounced dead at approximately

4:00 p.m. The medical examiner, after an autopsy, attributed the immediate cause of

Z.R.’s death to blunt force injuries to the head and brain, and she attributed the manner

of his death to homicide.

                                 Sufficiency of the Evidence

        In his first issue, West asserts that the evidence was insufficient to sustain his

conviction for capital murder. Specifically, West argues that the jury could not have

rationally or reasonably inferred that because West spanked Z.R., he therefore also struck

Z.R. in the back of the head (or struck the back of Z.R.’s head against another object).

West further argues that there was no evidence from which the jury could infer that West

caused Z.R.’s death knowingly.

        The Court of Criminal Appeals has expressed our constitutional standard of

review of a sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979);

West v. State                                                                              Page 2
        Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This “familiar
        standard gives full play to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at
        319, 99 S. Ct. 2781. “Each fact need not point directly and independently to
        the guilt of the appellant, as long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction.”
        Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

        The Court of Criminal Appeals has also explained that our review of “all of the

evidence” includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). If the record supports conflicting inferences,

we must presume that the factfinder resolved the conflicts in favor of the prosecution and

therefore defer to that determination. Jackson, 443 U.S. at 326, 99 S.Ct. at 2793. Further,

direct and circumstantial evidence are treated equally: “[c]ircumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it

is well established that the factfinder “is entitled to judge the credibility of witnesses, and

can choose to believe all, some, or none of the testimony presented by the parties.”

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991); Gerron v. State, 524 S.W.3d
308, 317 (Tex. App.—Waco 2016, pet. ref’d).

        We measure the sufficiency of the evidence by the elements of the offense as

defined in a hypothetically correct jury charge for the case. Cada v. State, 334 S.W.3d 766,

773 (Tex. Crim. App. 2011). Such a charge would be one that accurately sets out the law,
West v. State                                                                             Page 3
is authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or unnecessarily restrict the State’s theories of liability, and adequately describes

the particular offense for which the defendant was tried. Id.; Gollihar v. State, 46 S.W.3d
243, 253 (Tex. Crim. App. 2001). The law as authorized by the indictment means the

statutory elements of the charged offense as modified by the charging instrument. See

Gollihar, 46 S.W.3d at 254.

        The indictment charges West with knowingly causing the death of Z.R., who was

younger than ten years of age, by striking him with or against an unknown object. An

individual commits capital murder if he intentionally or knowingly murders an

individual under ten years of age. TEX. PENAL CODE ANN. § 19.03(a)(8) (West Supp.

2017).2 “A person acts knowingly, or with knowledge . . . of his conduct when he is aware

that his conduct is reasonably certain to cause the result.” TEX. PENAL CODE ANN. § 6.03(b)

(West 2011). Knowledge is a fact question for the jury and is almost always proven

through the circumstances surrounding the crime. See Smith v. State, 965 S.W.2d 509, 518

(Tex. Crim. App. 1998); see also Lee v. State, 442 S.W.3d 569, 580 (Tex. App.—San Antonio

2014, no pet.). A culpable mental state may be inferred from: (1) the acts, words, and

conduct of the accused; (2) the extent of the injuries to the victim; (3) the method used to

produce the injuries; and (4) the relative size and strength of the parties. Rhymes v. State,

536 S.W.3d 85, 95 (Tex. App.—Texarkana 2017, pet. ref’d). Injury to a child cases are



2
 This section was amended subsequent to West’s conviction, but the amendment does not affect this
appeal.

West v. State                                                                             Page 4
particularly dependent upon circumstantial evidence because “there is rarely direct

evidence of exactly how the child’s injuries occurred.” Williams v. State, 294 S.W.3d 674,

683 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). A defendant’s changing narrative

of how a child’s injuries occurred provides circumstantial evidence of guilt. Bearnth v.

State, 361 S.W.3d 135, 140-41 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d); see also

Kemmerer v. State, 113 S.W.3d 513, 515 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d)

(jury could have viewed as evidence of guilt that child’s injury required more force than

defendant’s explanation of short fall and defendant’s changing explanations).

Additionally, a defendant’s sole access to a child at the time the child’s injuries were

sustained provides circumstantial evidence that the defendant was the cause of those

injuries. Bearnth, 361 S.W.3d at 140. “Texas case law is replete with holdings that when

an adult defendant has had sole access to a child at the time its injuries are sustained, the

evidence is sufficient to support a conviction for injury to a child, or murder if the child

dies.” Garcia v. State, 16 S.W.3d 401, 405 (Tex. App.—El Paso 2000, pet. ref’d).

        It is undisputed that Z.R. was under ten years of age and that he was left in West’s

sole care shortly before he died. It is also undisputed that there was a discrepancy in size

between West, an adult male, and Z.R., a two-year-old child. The evidence at trial

reflected that Z.R. had extensive injuries all over his body, that those injuries were

inconsistent with West’s version of events, and that West gave conflicting versions of how

Z.R.’s injuries occurred. As West did not testify, his version of the events surrounding

Z.R.’s death comes from his statements to others.



West v. State                                                                          Page 5
        Events Preceding Z.R.’s Death.3 The evidence, viewed in the light most favorable

to the verdict, establishes: Cherice and West met in December 2012, they began dating in

early 2013, and they moved in together in August 2013, with Cherise bringing along her

two-year-old son, Z.R. In a series of texts in the days prior to Z.R.’s death, West accused

Cherice of babying Z.R. and believed that Z.R. hated him. West also texted that Z.R.

needed his “butt whooped” and that Z.R.’s constant whining would have to stop.

Additionally, West and Z.R. never spent any significant time alone together before

Cherice and Z.R. moved in with West. West watched Z.R. and West’s son B.W. once

while Cherice was taking a test, and the week prior to Z.R.’s death, West was alone with

Z.R. for approximately one hour. Z.R. suffered no injuries on either occasion.

        Z.R. had no medical problems other than asthma and a minor hip dysplasia that

did not hinder his walking. The evening before Z.R.’s death, Cherice observed no bruises

or other injuries on Z.R. when she gave him a bath other than some healing ant bites. On

the day of Z.R.’s death, Cherice agreed to take her brother’s daughter and step-daughter

to a doctor’s appointment. While Cherice originally planned to take Z.R. with her, West

volunteered to keep Z.R. and put him down for a nap after they ate lunch. Approximately

twenty minutes prior to her departure, Cherice took a picture of West and Z.R. urinating

off the back porch and again observed no bruises or other marks on Z.R.

        Cherice left West’s residence at approximately 11:00 a.m., and West called her at

approximately 1:30 p.m. to tell her that he spanked Z.R. because Z.R. threw his sippy cup



3
 The chronology of events is based upon the testimony of Cherice and the text messages exchanged
between Cherice and West on the day of Z.R.’s death.

West v. State                                                                             Page 6
at him. Cherice was angry with West because she had told him on a previous occasion

when he spanked Z.R. that she did not discipline Z.R. in that manner. West told Cherice

that Z.R. was taking a nap, and she asked West to send her a picture of Z.R. The picture

West sent to her showed Z.R. lying on a bed on his stomach with his head turned away

from the camera. Z.R. was fully clothed, and his face was not visible in the picture.

Approximately seven minutes later, West texted Cherice to tell her that Z.R. had fallen

and that he had hit his head. The text stated: “Z just fell out of the truck. I went around

to open his door cuz we took trash to the dumpster and he opened and tried to jump out.

I didn’t get across in time. I feel terrible. He hit his head pretty hard. I think he’s okay

though.” Cherice testified that West told her the incident happened at the dumpster.

Cherice asked West to send her a picture of Z.R.’s injury, but West did not do so. West

called and told her that Z.R. cried after he fell, but Cherice did not hear Z.R. crying in the

background during the call. Cherice asked to speak to Z.R., but West quickly changed

the subject, distracting her and telling her that Z.R. was fine. At 1:44 p.m., West sent

Cherice another text that stated: “Poor guy tripped and fell on the step in between our

room and the laundry room too.” West told her that Z.R. was still fine after this second

fall and that he was taking a nap. Cherice texted West and told him not to let Z.R. go to

sleep.

         Cherice called Z.R.’s doctor after West told her about Z.R.’s head injury, but was

unable to reach him until the office reopened at 2:00 p.m. At 1:49 p.m. West texted her to

ask where Z.R.’s doctor was located. Cherice responded that the doctor’s office was

closed until 2:00 and that she would call again once the office opened. She also texted, “I

West v. State                                                                           Page 7
don’t want to take him to cooks’ cuz CPS gets involved for all head injuries.” Cherice

attributed that comment to bad advice from others because she took Z.R. to the doctor so

often. Once Cherice got in contact with Z.R.’s doctor’s office, the nurse she spoke with

told her to apply ice packs to the injury—twenty minutes on and twenty minutes off—

and Cherice gave that information to West. Cherice testified that between texts, she spoke

with West on the phone and made plans to meet and take Z.R. to the doctor’s office. At

2:14 p.m. West texted her wanting to know when she was coming home. Cherice texted

West at 2:15 p.m. asking what Z.R. was doing. West responded that Z.R. was asleep. A

few seconds later, West texted that Z.R. was watching Tractors. Cherice responded,

“O.K.” Approximately five minutes later West texted:

        I know. I did what I would have done with [B.W.]. I told him to wait. I
        know he’s two but I know he understood me and I hauled ass around to
        open his door because he still had his seat belt on. I did make him buckle
        up but by the time I got around the truck he had the belt undone and his
        door open and he fell face first. You don’t know how upset this makes me
        at myself.

 At 2:44 p.m., West texted again asking where Cherice was. She responded two minutes

later that she was walking out of the doctor’s office. West texted again at 2:47 p.m. and

informed her that Z.R. was still watching Netflix. Her response was, “Okay.” West then

asked again where she was, and she responded that she was taking the girls home. West

then texted that Z.R. was just “laying” there and wanted to know whether he should get

him up to see if he wanted to play. Cherice responded, “Yeah.” West replied, “Okay,

will do.” At 3:14 p.m. West texted Cherice to tell her that Z.R. was lying down and crying

for her. He texted, “He cannot go to sleep, correct?” Cherice responded, “Correct.” West


West v. State                                                                        Page 8
then called Cherice at 3:20 p.m. and told her that Z.R. wasn’t breathing. Cherice told West

to call 911, and she drove to the hospital. Cherice noted that when she arrived at the

hospital Z.R. was surrounded by a crowd of medical personnel and that there were also

a number of law enforcement personnel present. Cherice testified that she thought she

heard someone say that Z.R. had a heartbeat and that they were giving him IV’s, but Z.R.

was pronounced dead at 4:05 p.m.

        Severity of Z.R.’s Injuries. As noted, West argues that there was no evidence from

which the jury could infer that he knowingly caused Z.R.’s death. However, the severity

of the injuries suffered by a child can be circumstantial evidence of the necessary mental

state. Rhymes, 536 S.W.3d at 95.

        Dr. Tasha Greenberg, a deputy medical examiner at the Tarrant County Medical

Examiner’s Office in Fort Worth, performed the autopsy on Z.R. She testified that the

information she was provided regarding the cause of Z.R.’s injuries was that he fell out

of the cab of a parked pickup truck, that he landed on his head, and that he fell a second

time on a low step striking his abdomen. Dr. Greenberg testified that she noted the

following injuries on Z.R.:

        a)      A complex, depressed skull fracture on the left rear of the skull, with
                radiating fractures extending to the base of the skull;

        b)      Numerous contusions on the head, with significant bruising on the
                left side of the forehead, towards the front of the forehead, on the
                right side of the forehead, on the left upper eyelid, and other
                contusions in the temple area, on both cheeks, on both ears, an
                abrasion on the nose, as well as an abrasion behind the right ear and
                a patterned contusion on the chin;



West v. State                                                                             Page 9
        c)      Multiple areas of hemorrhaging on the brain extending from under
                the scalp to inside the brain and into the spinal cord;

        d)      Hemorrhaging of the left eye through all levels of the retina into the
                optic nerve and swelling of the optic nerve;

        e)      Contusions on the torso, buttocks and extremities, some patterned,
                that were consistent with being struck with a flat object rather than
                something with a sharp edge;

        f)      Hemorrhaging in the muscles on the side of the chest;

        g)      Contusion on the right lower lobe of the lung;

        h)      Contusion on the left kidney; and

        i)      Bleeding in the tongue.

Dr. Greenberg testified that the hemorrhaging under the scalp reflected that the wounds

were inflicted recently. She further testified that the skull fracture was consistent with an

inflicted injury and would require significant force. From the photographs of Z.R. after

his death, it appears that the “patterned” contusions on his chin appear to be finger or

thumb prints.

        Dr. Greenberg further testified that in a pediatric death the cause and manner of

death are usually determined after a conference with other medical examiners who reach

a consensus opinion. In this case, the other medical examiners unanimously agreed with

Dr. Greenberg’s conclusions regarding the cause and manner of death, including Dr.

Nizam Peerwani, Chief Medical Examiner, Dr. Marc A. Krous, Chief Deputy Medical

Examiner, Dr. Susan Roe, Deputy Medical Examiner, and Dr. Richard C. Fries, Deputy



West v. State                                                                            Page 10
Medical Examiner. The consensus was that the immediate cause of death was blunt force

injuries of the head and brain and that the manner of death was homicide.

        The medical professionals from the Cleburne hospital emergency room who

viewed Z.R. were in agreement that Z.R.’s death was not accidental.

        Conflicting Versions of How Z.R.’s Injuries Occurred. West’s texts and phone calls

to Cherice provide his initial version of how Z.R.’s injuries occurred. The basic story West

told Cherice and the other witnesses was consistent in the following particulars: (1) Z.R.

landed on his head after unbuckling his seat belt by himself, opening the truck door on

his own, and falling from the truck; and (2) Z.R. fell a second time and hit his chest on a

stair at the house. At the emergency room, West spoke with medical personnel and law

enforcement investigators. Some of the medical personnel testified that West said Z.R.’s

injuries occurred at the dumpster, while others testified that West said they occurred back

at his house. The same was true of the testimony of the forensic investigators who

investigated Z.R.’s death. Investigator Gary Morris testified that West told him that Z.R.

fell out of the truck once they returned to the residence. Investigator Liesl Hoover

testified that West told her that Z.R. was injured while they were still at the dumpster,

although she admitted on cross-examination that the notes she took at the time of her

interview with West indicated that he said the injuries occurred at the house.

        Adam Jobe, an administrative nursing supervisor at the Cleburne hospital,

testified that he spoke with West soon after West arrived at the emergency room with

Z.R. While Jobe testified that West’s story was similar to what West told others, West

also provided an additional detail not mentioned before—that Z.R. fell forward and hit

West v. State                                                                        Page 11
the front of his head on what he described as “a soft gravel like drive of some sort.” Jobe

also reported that West said Z.R. did not act any different than usual after his injuries,

although he was a little whiny. When Jobe returned to the examination room to tell the

doctor how West said Z.R.’s injuries occurred, he saw the mark on Z.R.’s chest, causing a

“red flag” to go off in his head. Jobe testified that he questioned West about the mark

and that West told him that while he and Z.R. were watching television, Z.R. got up,

started walking across the room and just kind of fell onto some stairs or a step of some

type. Jobe further testified that because of the nature of Z.R.’s injuries, he requested that

the department secretary contact the police.

        West’s statements to law enforcement contained additional differences. Kevin

George, a deputy sheriff with the Johnson County Sheriff’s Office, responded to the

Cleburne hospital after Z.R.’s death. George testified that West told him the same story

he told to the other witnesses except West told him that Z.R. hit his head on some rocks.

George additionally testified that West told him that Z.R. fell the second time while

walking into the house or to the house. West also told George that Z.R. stopped breathing

while West had gone outside to smoke a cigarette. That was the first instance that West

noted he left Z.R. alone for any period of time.

        Terry Dalton, another deputy sheriff and a detective with the Johnson County

Sheriff’s Office, was also dispatched to the hospital after Z.R. was pronounced dead.

Dalton and Lanny Boone, the officer in charge, conducted an interview with West while

they were still at the emergency room. West gave the following written statement:



West v. State                                                                         Page 12
        Cherice had to take her nieces to the doctor. [Z.R] stayed with me because
        we were working on potty training. We were picking up the trash in living
        room, had two trash bags of trash, we went to dumpster to put in trash. I
        got out to put in dumpster [Z.R.] had my phone playing games. He was
        buckled up in passenger seat. We turned around, drove back to house, I
        then killed the truck and told [Z.R.] to hold on that I was going to get him
        out on his side. I got out and walked around back of truck and by the time
        I got to back p/s rear he had the door opened, his seat belt unbuckled and
        opened door and fell and hit his head. He started crying I picked him up
        and comforted him, told him we needed to go inside, and we went in back
        door, called his mom and told her what happen, she called family doctor,
        and gave me the information on what to do. 20 minutes ice on head/20
        minutes no ice. We were still in back room, [Z.R.] wanted down so I let him
        down, his balance was a little off, but he wanted to walk himself, I had to
        help him with his balance and when we got to laundry room steps he
        tripped and fell and hit second step right at his chest. He got up, it knocked
        breath out of him, I picked him up comforted him and took him to the living
        room and sat him next to me and we started to watch tractors on and
        everything was fine. He was not falling asleep, I was checking on him as
        much as possible, he was doing great I thought, I went outside for maybe
        2-3 min and I come back inside to living room and he looked to be asleep, I
        tried to wake him, but he wasn’t breathing. I tried to do CPR on him, I
        really didn’t know how but after it didn’t work I ran with him, grabbed car
        seat and drove as fast as I could to the emergency room. I buckled his seat
        on way to hospital. I held his hand and yelled [Z.R.] but he never woke up.
        I got him out and took him to ambulance ER entrance. When he fell on step,
        I did give him a breathing treatment to help with his trouble breathing. The
        doctor took him from me and took him in the back door.

West’s written statement contradicts what he told Cherice and what he said during his

911 call because he notes in the written statement that Z.R. was not falling asleep. West

noted for the first time that he administered a breathing treatment to Z.R. after Z.R. fell

on the steps. West also noted for the first time that he tried to perform CPR on Z.R. before

taking him to the emergency room.

        Other inconsistencies in West’s version of events came out when he was

interviewed approximately a week after Z.R.’s death by Natalie Davis, an investigator for


West v. State                                                                            Page 13
Child Protective Services. While the outline of the story told to Davis was similar to that

told to the other witnesses, West’s statements to Davis included the following differences

from his earlier statements: (1) Z.R. usually sat on the middle console when riding in

West’s truck; (2) when Z.R. opened the door to the truck, he stretched out with the door

while still hanging onto the handle; (3) Z.R. landed on the right side of his head when he

hit the ground; (4) Z.R.’s head hit a large flat rock that was in the driveway; (5) West

described Z.R.’s injury as a “knot” on his head, no different from other times he had

fallen; (6) West noticed that Z.R. had stopped breathing at 1:30 p.m.; and (7) West had

taken care of Z.R. “all the time.”

        Davis testified that West insisted that Z.R. landed on the front of his head even

though the fracture on Z.R.’s skull was in the back.            The skull fracture was not

immediately apparent as it was covered by Z.R.’s hair.             Davis testified that West

maintained that Z.R. fell on the right side of his face until she showed him a photograph

that clearly showed the large bruise on the left side of Z.R.’s forehead. Only then did

West indicate that Z.R. fell on the left side of his head, although he still indicated that Z.R.

landed face first.

        Cherice testified that she remained in a relationship with West on and off for over

a year after Z.R.’s death and that she either believed or wanted to believe that Z.R.’s death

was accidental. She testified that she initially heard nothing to contradict West’s version

of events other than what Dalton told her when he interviewed her. However, during

her communications with West in the months after Z.R.’s death, West said a few things

that contradicted what he had told her previously. Cherice testified that a few months

West v. State                                                                           Page 14
after Z.R.’s death, West told her that he spanked Z.R. because Z.R. threw pizza at him,

not his sippy cup as he first told her. In a text message to Cherice in June 2014, West

wrote:

         I’m sick of you blaming me for his death. So fuck off you white trash bitch.
         I do wish I would have never met you and wasted almost two years of my
         life. And if you were watching him why would you let him stand in an ant
         bed to get bit as many times as he did? I know he was in the shop climbing
         on the creeper stool but I didn’t see him fall. I don’t know what else to tell
         you. You want answers for something I don’t have the answers to. I
         apologize for saying white trash bitch and I didn’t waste two years of my
         life.

Cherice testified that was the first time West ever mentioned that Z.R. injured himself on

the “creeper” stool rather than falling out of the truck.

         Cherice additionally disputed many of the things West told others. She testified

that Z.R. had been able to unfasten the shoulder harness on his car seat, but that he had

never unbuckled the seat belt on his car seat or a regular automotive seat belt. Cherice

also testified that Z.R. had never accompanied West to the dumpster before and that Z.R.

had never ridden on the center console of West’s truck. Cherice testified that the

dumpster was located less than a quarter of a mile from West’s house and that it would

take approximately twenty seconds to drive there. She noted that buckling Z.R. in for a

twenty-second ride made little sense.

         West’s Statements Inconsistent With Z.R.’s Injuries.         The emergency room

personnel and Dr. Greenberg testified that Z.R.’s appearance and injuries were

inconsistent with West’s version of events.          The medical professionals from the

emergency room testified that the injuries they observed led them to believe that Z.R. had


West v. State                                                                             Page 15
been beaten and that he had died long before West brought him to the emergency room.

Dr. David Lunow, the emergency room doctor who attempted to treat Z.R., testified that

his first impression upon viewing Z.R. was that he was dead. Z.R. was taken into a

trauma room for treatment out of an abundance of caution after one of the emergency

room nurses believed she felt a femoral pulse. Dr. Lunow testified Z.R. had numerous

bruises on his head, a linear bruise going from the left of his chest to the right lower

abdomen, and a similar linear bruise across his buttocks that he believed could have been

made by the same object. Dr. Lunow further testified that in his professional opinion Z.R.

had been beaten to death. The medical charge nurse, Carrie Lucus, testified that she did

not believe Z.R. was alive when he was first brought into the emergency room as a result

of the analysis of his blood. Dr. Lunow testified that he believed Z.R. had been dead

thirty minutes to an hour before he was brought to the emergency room.

        While the skull fracture and other bruising on Z.R.’s head may have been

attributable to a fall from a truck, the other injuries he suffered were not consistent with

West’s version of events. This is particularly true of the linear bruising on Z.R.’s chest

and buttocks that were apparently caused by the same straight, flat object rather than the

sharp corner of a stair. West’s statements accounted for the bruise on Z.R.’s chest, but

not the same bruise found on Z.R.’s buttocks.

        The evidence that West was the sole caretaker of Z.R. at the time Z.R.’s injuries

occurred, that West gave conflicting stories about how Z.R.’s injuries occurred, and that

West’s version of events was inconsistent with the severity of Z.R.’s injuries was sufficient



West v. State                                                                         Page 16
for the jury to find beyond a reasonable doubt that West knowingly inflicted the fatal

injuries on Z.R. West’s first issue is overruled.

                                         Rule 404(b)

        In his second issue, West asserts that the trial court erred in allowing the State to

introduce evidence of extraneous conduct involving West’s physical assaults on three

women and his use of illegal drugs. Specifically, West argues that the trial court abused

its discretion in admitting the evidence in violation of Rule 404(b) of the Rules of

Evidence.

        Generally, relevant evidence is admissible unless it is excluded by the United

States or Texas Constitutions, a statute, the Rules of Evidence, or other rules prescribed

under statutory authority. TEX. R. EVID. 402. However, relevant evidence must also pass

muster under Rule 404, which excludes the introduction of evidence of a person’s

character or character traits in order to prove that the person acted in conformity with

that character or trait. TEX. R. EVID. 404(a)(1). Additionally, Rule 404(b) excludes the

introduction of other crimes, wrongs or acts to prove a person’s character in order to

show that on a particular occasion the person acted in accordance with his character. TEX.

R. EVID. 404(b)(1); see also Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001).

Extraneous evidence may be admissible, however, for another purpose, “such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,

or lack of accident,” or when it is “relevant to a noncharacter conformity fact of

consequence in the case, such as rebutting a defensive theory.” TEX. R. EVID. 404(b)(2);




West v. State                                                                         Page 17
Powell, 63 S.W.3d at 438; see also Montgomery v. State, 810 S.W.2d 372, 377 (Tex. Crim. App.

1991) (op. on reh’g).

        Davis, the CPS investigator, testified that West admitted that he had been in

trouble as a juvenile when marijuana was found in his vehicle at school. Davis testified

that West told her that he also experimented with cocaine and that he began using

methamphetamine at age twenty-two. West also told her that he was on probation for

possession of methamphetamine and that he had been involved in domestic violence

incidents with Cherice, his ex-wife, Madeline West, and his former girlfriend, Carley Hill.

West told Davis that both he and Carley used methamphetamine and fought often.

        Hill testified about her volatile relationship with West, including her introduction

to methamphetamine by him. Hill testified that she was physically abused by West on

seven or eight occasions and that she was head-butted, punched, stomped in the head,

and choked to the point of convulsions.

        Cherice testified that she remained with West on and off for over a year after Z.R.’s

death and that he physically assaulted her twice during that time. She testified that the

first incident occurred after she disposed of a drug pipe she found in her car. Cherice

testified that West screamed at her, spit on her, and then grabbed her and head-butted

her more than once. As a result of the assault, Cherice had two black eyes, a swollen

nose, bruises, and a busted lip. Charges were filed against West, and they were pending

at the time Cherice testified. Cherice testified that a second assault occurred when West

became angry after she received a text from a former friend. West again head-butted her

on the side of her face and ripped hair extensions from her head. Cherice testified that

West v. State                                                                         Page 18
the bruises on her face from this assault were similar to those on Z.R.’s face, although

Z.R.’s were worse. Cherice was a small woman. She testified that she was four feet,

eleven inches tall and weighed 117 pounds at the time of trial.

        The State first argues that West waived any issue concerning a violation of Rule

404(b) because his objection at trial referred only to Rule 403. To preserve error for

appellate review, a party must present a timely request, motion or objection to the trial

court, state the specific grounds for the objection, and obtain an adverse ruling. See TEX.

R. APP. P. 33.1(a)(1); see also Luna v. State, 268 S.W.3d 594, 604 (Tex. Crim. App. 2008).

West argues that he objected under Rule 404(b) in hearings outside the presence of the

jury and obtained a running objection at trial. Assuming that West made a specific

objection under Rule 404(b), we nevertheless conclude that the trial court did not err in

admitting the extraneous evidence in this case.

        The State next argues that West opened the door to the admission of the evidence

of his drug use and his physical assaults by raising them in his opening statement. West’s

opening statement included the following:

        After Madeline there comes along a relationship with a girl by the name
        Carley Hill. And Dustin began dating Carley Hill at about the time of his
        divorce from Madeline, which would've been back there in 2010. He met
        her through a friend at Applebee's. And certainly, it goes without saying
        that Dustin and Carley's relationship was rocky, primarily due to substance
        abuse issues by both parties. We're not -- the evidence -- we're not going to
        sugarcoat the evidence in this case. We're going to tell it the way it is. This
        man has had a drug issue, been to a drug rehab program twice. Numerous
        altercations occurred between them but they always seemed to reconcile no
        matter what.

In regard to Cherice, West also noted in his opening statement:


West v. State                                                                             Page 19
          Dustin and Cherice’s relationship deteriorated which resulted in two
          altercations.

          “Evidence that is otherwise inadmissible may become admissible when a party

opens the door to such evidence.” Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App.

2009) (citing Hayden v. State, 296 S.W.3d 549, 554 (Tex. Crim. App. 2009)); Sandoval v. State,

409 S.W.3d 259, 302 (Tex. App.—Austin 2013, no pet). A party opens the door by leaving

a false impression with the jury that invites the other side to respond or presents a

defensive theory that requires rebuttal. Hayden, 296 S.W.3d at 554; Daggett v. State, 187
S.W.3d 444, 452 (Tex. Crim. App. 2005); Sandoval, 409 S.W.3d at 302. When a party opens

the door, opposing counsel is permitted to present otherwise inadmissible evidence to

correct the mistaken or false impression or to rebut the defensive theory. See Wheeler v.

State, 67 S.W.3d 879, 885 (Tex. Crim. App. 2002); see also Houston v. State, 208 S.W.3d 585,

591 (Tex. App.—Austin 2006, no pet.). The door to inadmissible evidence may be opened

during a defense opening statement. See Bass v. State, 270 S.W.3d 557, 563 (Tex. Crim.

App. 2008); see also Gaytan v. State, 331 S.W.3d 218, 225 (Tex. App.—Austin 2011, pet.

ref’d).

          West opened the door to the admission of the extraneous evidence against him

through his opening statement when he referred to his “altercations” with Hill and

Cherice and his drug use. The testimony elicited from Hill and Cherice regarding the

physical abuse at West’s hands and his history of drug use corrected the inaccurate

picture left by counsel’s opening statement.




West v. State                                                                          Page 20
        Even if West had not opened the door to the extraneous offenses, they were

nonetheless admissible under Rule 404(b). We review a trial court's ruling on the

admissibility of extraneous-offense evidence for an abuse of discretion. Williams, 301
S.W.3d at 687; see also Gerron, 524 S.W.3d at 320. As long as the trial court's ruling is not

outside the “zone of reasonable disagreement,” there is no abuse of discretion. Martinez

v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010); see also Newton v. State, 301 S.W.3d
315, 317 (Tex. App.—Waco 2009, pet. ref'd) (citing De La Paz v. State, 279 S.W.3d 336, 343–

44 (Tex. Crim. App. 2009)). An evidentiary ruling will be upheld if it is correct on any

theory of law applicable to the case. Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App.

2011). The trial court’s decision to admit proof of other crimes is generally within this

zone if the evidence “is relevant to a material, non-propensity issue.” Id.; see also Patterson

v. State, 496 S.W.3d 919, 929 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d).

        Cherice and Hill testified that they were physically abused by West when they

challenged, disagreed or argued with him. Their testimony provided some evidence

from which the jury could infer that Z.R.’s injuries were intentionally inflicted,

particularly in light of West’s texts that he had spanked Z.R., that he believed Z.R. needed

a “whooping,” and that Z.R.’s “whining” had to stop. Additionally, the method West

used in abusing Cherice and Hill—the headbutting—was particularly relevant in light of

the similarity of the injuries suffered by Cherice and Z.R.

        Based on the foregoing, we cannot conclude that the trial court’s ruling was

outside the zone of reasonable disagreement.           See De La Paz, 279 S.W.3d at 344.



West v. State                                                                           Page 21
Accordingly, the trial court did not abuse its discretion in admitting the extraneous-

offense evidence over West’s Rule 404(b) objection. West’s second issue is overruled.

                                          Rule 403

        West argues in his third issue that the trial court should have excluded the

extraneous offense evidence under Rule 403 even though it may have been admissible

under Rule 404(b). Even if a party opens the door to rebuttal evidence or evidence is

admissible under Rule 404(b), the trial judge still has the discretion to exclude the

evidence under Rule 403 if its probative value is substantially outweighed by a danger of

unfair prejudice, confuses the issues, or misleads the jury. Hayden, 296 S.W.3d at 554; see

also Kulow v. State, 524 S.W.3d 383, 387 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d).

        When undertaking a Rule 403 analysis, the court must balance

        (1) the inherent probative force of the proffered item of evidence along with
        (2) the proponent's need for that evidence against (3) any tendency of the
        evidence to suggest decision on an improper basis, (4) any tendency of the
        evidence to confuse or distract the jury from the main issues, (5) any
        tendency of the evidence to be given undue weight by a jury that has not
        been equipped to evaluate the probative force of the evidence, and (6) the
        likelihood that presentation of the evidence will consume an inordinate
        amount of time or merely repeat evidence already admitted. Of course,
        these factors may well blend together in practice.

Newton, 301 S.W.3d at 319 (quoting Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim.

App. 2006) (footnote omitted)); see also Casey v. State, 215 S.W.3d 870, 880 (Tex. Crim. App.

2007). “‘[P]robative value’ refers to the inherent probative force of an item of evidence—

that is, how strongly it serves to make more or less probable the existence of a fact of

consequence to the litigation—coupled with the proponent's need for that item of

evidence.” Casey, 215 S.W.3d at 880. “’Unfair prejudice’ refers to a tendency to suggest

West v. State                                                                           Page 22
decision on an improper basis, commonly, though not necessarily, an emotional one.” Id.

at 883. Evidence is unfairly prejudicial when it tends to have some adverse effect upon

the defendant beyond tending to prove the fact or issue that justifies its admission into

evidence. Gerron, 524 S.W.3d at 321. Rule 403 should be used sparingly and envisions

exclusion only where there is a clear disparity between the degree of prejudice of the

offered evidence and its probative value. Hammer v. State, 296 S.W.3d 555, 568 (Tex. Crim.

App. 2009); see also Hedrick v. State, 473 S.W.3d 824, 833 (Tex. App.—Houston [14th Dist.]

2015, no pet.). Trial courts should favor admission in close cases. Casey, 215 S.W.3d at

879.

        We conclude that the extraneous evidence had little, if any tendency to mislead or

confuse the jury, and that any such tendency was substantially outweighed by its

probative value to show West’s intent and to rebut the theory that Z.R.’s injuries were the

result of an accident. The trial court’s finding that the danger of unfair prejudice did not

substantially outweigh the probative value of the extraneous evidence was not an abuse

of discretion. We overrule West’s third issue.

                                       Jury Instruction

        In his fourth issue, West asserts that the trial court erred in delivering an incorrect

instruction to the jury. Specifically, West argues that the jury instruction regarding

extraneous offenses included a list of acceptable uses of extraneous-offense evidence,

none of which had application to the facts of his case. West did not object to the jury

charge.




West v. State                                                                           Page 23
                We review claims of jury charge error under the two-pronged test
        set out in Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op.
        on reh’g). We first determine whether error exists. Ngo v. State, 175 S.W.3d
738, 743 (Tex. Crim. App. 2005). If error exists, we then evaluate the harm
        caused by that error. Id. If there is no error, our analysis ends. Kirsch v.
        State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).

Graves v. State, 452 S.W.3d 907, 910 (Tex. App.—Texarkana 2014, pet. ref’d). If an error

was properly preserved by objection, reversal will be necessary if the error is not

harmless. Almanza, 686 S.W.2d at 171; see also Brock v. State, 495 S.W.3d 1, 13 (Tex. App.—

Waco 2016, pet. ref’d). Conversely, if error was not preserved at trial by a proper

objection, a reversal will be granted only if the error presents egregious harm, meaning

appellant did not receive a fair and impartial trial. Id. To obtain reversal for jury-charge

error, appellant must have suffered actual harm and not just merely theoretical harm.

Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012); Arline v. State, 721 S.W.2d
348, 352 (Tex. Crim. App. 1986).

        The trial court gave the following instruction in the jury charge:

               The Defendant is on trial solely on the charges contained in the
        Indictment. Evidence of other crimes, wrongs or acts is not admissible to
        prove the character of a person in order to show that he acted in conformity
        therewith. However, such evidence may be admissible for other purposes
        such as proof of motive, opportunity, intent, preparation, plan, knowledge,
        identity or absence of mistake or accident or to rebut a defensive theory.
               The State has introduced evidence of extraneous matters other than
        the offenses charged in the Indictment in this case. You are instructed that
        said evidence was admitted for the purpose of showing proof of motive,
        opportunity, intent, preparation, plan, knowledge, identity, or absence of
        mistake or accident or to rebut a defensive theory if it does. You are further
        charged that if there is any evidence before you in this case tending to show
        the Defendant committed the extraneous transaction, you cannot consider
West v. State                                                                            Page 24
        said evidence for any purpose unless you first find and believe beyond a
        reasonable doubt that the Defendant committed said extraneous
        transaction. If you find and believe beyond a reasonable doubt from such
        testimony that the Defendant committed the extraneous transaction, you
        may consider the same for the purpose for which it was introduced, namely
        as evidence of proof of motive, opportunity, intent, preparation, plan,
        knowledge, identity, or absence of mistake or accident, or to rebut a
        defensive theory, if any, and for no other purpose.

The instruction was an appropriate statement of the law regarding extraneous acts. See

Blackwell v. State, 193 S.W.3d 1, 15-16 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d); see

also Mason v. State, 416 S.W.3d 720, 742 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d)

(approving a similar jury charge). The Blackwell court noted:

        The trial court’s instruction for the jury to consider the extraneous offense
        in determining appellant’s preparation, plan, opportunity, knowledge,
        identity, or absence of mistake or accident amounted to surplusage that the
        jury could readily disregard because those issues were not pertinent to the
        trial. Although the charge did not address appellant’s defensive theory . . .
        the charge specifically limited the extraneous offense evidence to issues
        other than character conformity. Therefore, although not as narrowly
        tailored to the specific issues involved as it could have been, the charge
        correctly instructed the jury to limit its use of the extraneous offense
        evidence to issues that were properly before it. . . .

Id. at 16. We have approved a similar jury instruction. See Bailey v. State, No. 10-11-

00437-CR, 2012 WL 4841465, at *6 (Tex. App.—Waco Oct. 11, 2012, no pet.) (mem. op., not

designated for publication).4 We noted in Bailey that the jury charge tracked the language




4
  Under Rule 47.7(a) of the Rules of Appellate Procedure, unpublished memorandum opinions not
designated for publication have no precedential value but may be cited with the notation, “(not designated
for publication).” Unpublished memorandum opinions are persuasive rather than binding precedent that
the court may follow or reject. See Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

West v. State                                                                                          Page 25
of Rule 404(b) and that Texas courts have held that “[a] jury charge which tracks the

language of a particular statute is a proper charge on a statutory issue.” Id. (quoting

Riddle v. State, 888 S.W.2d 1, 8 (Tex. Crim. App. 1994)).

        Additionally, the record reflects that the extraneous offenses that were presented

by the State fell into at least two of the exceptions of Rule 404(b): (1) to rebut West’s

defense that Z.R.’s death was the result of an accidental fall; and (2) to establish an

element of the offense—that West acted “knowingly.” We conclude that the language of

the extraneous-offense instruction contained in the jury charge in this case properly

instructed the jury to consider the extraneous-offense evidence for only the purposes

permitted by Rule 404(b). West’s fourth issue is overruled.

                         Denial of Fourth Motion for Continuance

        In his fifth issue, West asserts that he was deprived of his constitutional right to

present a defense through the testimony of his expert witness because the trial court

denied his Fourth Motion for Continuance. The denial of a motion for continuance is

within the sound discretion of the trial court, and we review a trial court’s denial of a

motion for continuance for an abuse of discretion. Renteria v. State, 206 S.W.3d 689, 699

(Tex. Crim. App. 2006); see also Gutierrez v. State, 446 S.W.3d 36, 38 (Tex. App.—Waco

2014, pet. ref’d). “[G]reat deference must be shown to trial courts, because of the

scheduling problems they face.” United States v. Cronic, 466 U.S. 648, 662 n. 31, 104 S. Ct.
2039, 2048 n. 31, 80 L. Ed. 2d 657 (1984); see also Cates v. State, 72 S.W.3d 681, 692 (Tex.

App.—Tyler 2001, no pet.). An appellant claiming the erroneous denial of a motion for

West v. State                                                                        Page 26
continuance must show: (1) the trial court erred in denying the motion for continuance;

and (2) such denial harmed him in some tangible way. Gonzales v. State, 304 S.W.3d 838,

843 (Tex. Crim. App. 2010). A motion for continuance based upon the unavailability of a

witness is governed by statute and must include the diligence used to secure the witness’s

presence at trial. Id.; see also TEX. CODE CRIM. PROC. art. 29.06(2) (West 2006) (a first motion

for continuance requesting delay “on account of the absence of a witness” must “state”

“[t]he diligence which has been used to procure his attendance”) and art. 29.07

(subsequent motions for continuance must comply with art. 29.06 and also state that the

“testimony cannot be procured from any other source known to the defendant” and that

the defendant has a “reasonable expectation of procuring the same at the next term of the

court.”).

        West’s Fourth Motion for Continuance requested that the trial date be rescheduled

from August 31, 2015 until some time in October because his expert witness, Dr. Laura

Liptai, was scheduled to be out of the country or, alternatively, that the trial be recessed,

if necessary, to allow her to testify on the dates she would be available on September 21st,

22nd or 30th. West’s Second and Third Motions for Continuance were also due to the

unavailability of Dr. Liptai and another expert. While West’s motion may comply with

most of the statutory requirements, the trial court could reasonably have concluded that

West agreed to the August 31st setting and that he failed to establish due diligence in

obtaining Dr. Liptai’s presence.




West v. State                                                                           Page 27
         After a hearing on May 26, 2015 on West’s Third Motion for Continuance, the trial

court set the jury trial for August 31, 2015. At that hearing, the following exchange took

place:

         THE COURT: Let’s take up a motion to continue.
              [Defense Attorney].

                                        ARGUMENT

         [DEFENSE ATTORNEY]: Your Honor, I would simply allude to the
         verified Motion For Continuance that we have filed on this matter. Two
         grounds. If she is not going [to] be available for trial - - she is a material
         witness. We’ve set forth in our verified motion the significance of her as a
         witness in this case, as well as we’ve also alluded to some other issues that
         have come up with respect to additional evidence that we believe that we
         need in order to proceed with trial in this case. So I would simply rely upon
         the motion that’s been filed with the Court.

         THE COURT: Response.

                                         RESPONSE

         [PROSECUTOR]: Generally we’re opposed, Judge, but based on the earlier
         conversations with the Court and in all fairness I would just assume the
         Defense have all their witnesses present whenever we do have a trial. So
         that’s our position.

         THE COURT: Very good.

                                   THE COURT’S RULING

         THE COURT: Motion is granted.
              Did y’all agree on a new trial date? Was it August 31st?

         [DEFENSE ATTORNEY]: Judge, we don’t want to shoot from the hip here,
         neither side, and we’ve talked to Joy about this and what we would ask the
         Court to do is allow us to make sure that there’s no problems both from my
         standpoint and the State’s standpoint and we will get with her tomorrow
         and let her know for sure if there’s no conflicts.



West v. State                                                                             Page 28
        [PROSECUTOR]: We’ve talked to all of our witnesses except for one for
        August 31st and, you know, upon hearing from them we I’m pretty
        confident that August 31st is a good date for us. The State also, as we have
        said before, would be available July 6th.

        THE COURT: All right. I’ll hold off until tomorrow then.

The order setting the August 31 trial date was signed two days after the hearing. There

is nothing in the record to indicate that West informed the trial court of any possible

conflicts or that he lodged any objection to the August 31st setting.

        Even if the trial court did err, West failed to show that he was harmed in some

tangible way. Dr. Liptai possesses a Ph.D. in BioMedical Engineering and provided the

following overview of that field in her expert report:

        BioMedical engineering studies the effect of forces and motions on bones,
        joints, and other systems and structures of the body. The field utilizes
        mechanical laws derived from physics and engineering to study the
        principles of the action of forces and their effects on biological tissues.
        BioMedical engineering is an integrated and interdisciplinary field focused
        on the cause or mechanics/kinematics of trauma, rather than medical
        diagnosis, prognosis, or treatment of injuries. BioMedical engineers utilize
        scientific/engineering principles and experimental as well as
        epidemiological data to describe and/or quantify the mechanics of trauma.

Dr. Liptai’s report also identified the scope of her investigation:

        The scope of the research is based on BioMedical Engineering, and does not
        include forensic pathology or medical causation (i.e. medical diagnosis).
        Dr. Liptai will not testify if the injuries were or were not related to the
        incident. Dr. Liptai’s BioMedical Engineering scope of work is to test the
        accelerations and kinematics of the head impact utilizing peer reviewed
        and published engineering methodologies including: 1) rely upon the
        diagnoses and medical findings of the health care providers (including the
        fracture evidence), 2) utilize federal engineering standards for head impact
        and compare these peer reviewed standards to the objective experimental
        quantification of the acceleration/force involved in impacting the left side
        of the head of a Hybrid-III 3-year-old crash test dummy (to the rocker panel
        of an exemplar vehicle and subsequent impact on the ground), and 3)

West v. State                                                                          Page 29
        explain the significance of the experimental findings. Dr. Liptai did not test
        for hypothetical activities/abuse/impacts or quantify the force on other
        parts of the body.

Dr. Liptai’s report further notes the following: “Dr. Liptai will not testify about medical

causation including diagnosis, cause of death, etc. She will rely upon the medical

doctors/forensic pathologists for this data. Dr. Liptai will testify with respect to the

BioMedical Engineering aspects of the case.” The report notes that Dr. Liptai bases her

analysis upon two statements given by West: 1) the written statement given to law

enforcement the day of Z.R.’s death; and (2) the statement given to Davis approximately

one week after Z.R.’s death. Dr. Liptai’s report concludes after her analysis:

        Testing indicates that the force of an impact at the rocker panel of a 2001
        Dodge Ram 1500 to the left skull area of a Hybrid-III anthropometric
        dummy would be over the federal tolerance for brain injury. Further
        testing indicates there is a mechanism for multi-directional, multi-planar
        impact to the child’s head.

(emphasis in original). In short, Dr. Liptai opines that Z.R.’s skull fracture and other

head injuries could have been caused by impacting the truck’s rocker panel and door and

then the ground. There is nothing in Dr. Liptai’s report, however, that explains why she

analyzed the impact of a child’s head to the rocker panel and door of a truck, followed

by an impact with the ground. This sequence of events is contrary to every statement

given by West regarding the cause of Z.R.’s injuries. Exhibit D to Dr. Liptai’s report,

which includes the various statements from West she considered in reaching her findings,

also does not provide any mention of Z.R. striking the rocker panel or the truck before

hitting the ground. Dr. Liptai’s report, therefore, was not based upon a theory that was

supported by the evidence and its exclusion could not have harmed West.

West v. State                                                                            Page 30
        Additionally, the information that Dr. Liptai would have provided was elicited

from Dr. Greenberg, who testified on cross-examination that the skull of a two-year-old

could possibly be fractured by impacting the rocker panel of a truck. Although Dr.

Greenberg also noted that she could conceive of no way that Z.R.’s skull fracture could

have occurred by impacting the rocker panel given the description of Z.R.’s fall by West,

she provided at least some evidence of West’s defensive theory. The jury implicitly

rejected that theory by its verdict. We conclude that the trial court did not abuse its

discretion in denying West’s Fourth Motion for Continuance.          West’s fifth issue is

overruled.

        Having overruled all of West’s issues, we affirm the trial court’s judgment.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 25, 2018
Do not publish
[CRPM]




West v. State                                                                          Page 31